DETAILED ACTION
Status of the Application
	Claims 1-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
As indicated in the Notice of Allowance of 11/12/2020, 6/30/2020, 11/14/2019 and 3/4/2020, amended claims 1-12 as submitted in a communication filed on 10/1/2019 have been allowed.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/10/2021 and 2/16/2021 are acknowledged.  The submissions  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses methods to label proteins using two sortases having different specificity (Antos et al.; cited in the IDS and a prior Office action), the Examiner has found no teaching or suggestion in the prior art directed to a method to label a protein using two sortases having different specificities simultaneously without the need to block a C- or N-terminus until one of the labels was added.   Therefore, claims 1-12, directed to a method for conjugating three polypeptides  by simultaneously incubating three polypeptides Staphylococcus aureus sortase A comprising SEQ ID NO: 21 and a Streptococcus pyogenes sortase A comprising SEQ ID NO: 34, wherein one of the three polypeptides comprises SEQ ID NO: 20 (LPXTG) and another one of the three polypeptides comprises SEQ ID NO: 31 (LPXTA), and wherein one of the polypeptides comprises an oligo-alanine at the N-terminus, are allowable over the prior art of record.   

Conclusion
Claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
February 18, 2020